Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of analyze user login information for multiple users in a multiuser secure computing environment to generate multiple user graphs that each correspond to single users for a specific time period; analyze at least the multiple user graphs to generate at least a population graph from login activity corresponding to the multiple users; generate node scores for nodes in the population graph to determine one or more entry nodes for the multiple users in the multiuser secure computing environment, wherein the node scores are based at least on graph entry points and node outgoing links to other nodes.
Stokes (US Pub. No. 2018/0367548 A1) is relied upon to teach a non-transitory computer-readable medium having stored thereon instructions that (see Stokes para 0081 – 0087), when executed by one or more processors (see Stokes para 0082), are configurable to cause the one or more processors to (see Stokes para 0081): analyze user login information (reads on using system 
Evron (US Pub. No. 2017/0359376 A1) is relied upon to teach analyze (reads on an analysis of a plurality of login events executed by a plurality of computing nodes of a monitored computer network, see Evron para 0026 and 0067) user login information (reads on login events, see Evron para 0067) for multiple users (reads on the obvious human activity associated with login events on a plurality of computer nodes in a monitored computer network, see Evron para 0026 and 0067) 
Singh (US Patent No 10419469 B1) is relied upon to teach user login information corresponding to one or more of the multiple users indicates a privilege escalation condition (reads 
Xie (US Pub. No. 20120246720) is relied upon to teach node scores are generated utilizing a PageRank strategy (reads on scores are assigned to each node using a Page Rank computation, see Xie para 0030 – 0033). 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/BRIAN F SHAW/Primary Examiner, Art Unit 2491